Execution Version




FIRST AMENDMENT TO TERM LOAN CREDIT AGREEMENT


THIS FIRST AMENDMENT TO TERM LOAN CREDIT AGREEMENT (this “Amendment”), is made
and entered into as of May 23, 2016, by and among BRISTOW GROUP INC., a Delaware
corporation (the “Borrower”), the Lenders party hereto and SUNTRUST BANK, in its
capacity as Administrative Agent for the Lenders (the “Administrative Agent”).


W I T N E S S E T H:


WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to a
certain Term Loan Credit Agreement, dated as of November 5, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings assigned to such terms in the Credit Agreement), pursuant to which
the Lenders have made certain financial accommodations available to the
Borrower;
WHEREAS, the Borrower has requested that the Lenders amend certain provisions of
the Credit Agreement, and the Lenders party hereto (constituting Required
Lenders under the Credit Agreement) are willing, subject to the terms and
conditions set forth herein, to amend the Credit Agreement as provided for
herein;


NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the parties hereto agree as follows:


1.Defined Terms. Capitalized terms used herein and not otherwise defined shall
have the meanings assigned to such terms in the Credit Agreement.
2.Amendments to the Credit Agreement.
(a)The definition of “Affiliate” in Section 1.1 of the Credit Agreement is
hereby amended by replacing such definition in its entirety with the following:
“Affiliate” shall mean, as to any Person at any time, any other Person at any
time that directly, or indirectly through one or more intermediaries, Controls,
is Controlled by, or is under common Control with, such Person. For the purposes
of this definition, “Control” shall mean the power, directly or indirectly,
either to (i) vote 10% or more of the securities having ordinary voting power
for the election of directors (or persons performing similar functions) of a
Person or (ii) direct or cause the direction of the management and policies of a
Person, whether through the ability to exercise voting power, by control or
otherwise. The terms “Controlling”, “Controlled by”, and “under common Control
with” have the meanings correlative thereto.
(b)The definition of “Aircraft Security Agreement” in Section 1.1 of the Credit
Agreement is hereby amended by replacing such definition in its entirety with
the following:
“Aircraft Security Agreement” shall mean, collectively, (i) all aircraft
security agreements, in the form of Exhibit B to the Security Agreement,
executed by a Loan Party and delivered to the Administrative Agent, granting the
Administrative Agent a lien over the Pledged Aircraft registered in the U.S.;
(ii) all aircraft security agreements, in the form of Exhibit B to the Security
Agreement with such changes thereto as are required to comply with the rules and
regulations of the Canadian Civil Aircraft Register, executed by a Loan Party
and delivered to the Administrative Agent, granting the Administrative Agent a
lien over the Pledged Aircraft registered in Canada; (iii) any additional
aircraft security agreements, in substantially the form of Exhibit B to the
Security Agreement with such changes as are required to make it comply with the
rules and regulations of the jurisdiction of





--------------------------------------------------------------------------------





registration of such Aircraft, and (iv) any other form of security documentation
(including mortgages) in form, scope and terms agreed to by the Administrative
Agent and the Borrower (and covering property or Collateral, including real
estate, agreed to by the Administrative Agent and the Borrower), executed by a
Loan Party and delivered to the Administrative Agent.
(c)The definition of “Capital Markets Securities” in Section 1.1 of the Credit
Agreement is hereby amended by replacing such definition in its entirety with
the following
“Capital Markets Securities” shall mean (x) Indebtedness for borrowed money
evidenced by bonds, debentures, notes or similar debt or equity-linked
securities, in each case issued by or for the account of the Borrower or any
Subsidiary to purchasers for trading in capital markets or to be held in
institutional purchasers’ portfolios, (y) secured Indebtedness with banks or
other institutional lenders or institutional investors providing for term loans
or other secured loans other than the financings permitted under Section
7.1(a)(iii), or (z) equity securities issued by the Borrower or any Subsidiary,
and in each case other than (a) Permitted Refinancing Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund Indebtedness (other than the Term Loans) of the
Borrower or any Subsidiary existing as of the Closing Date and (b) Permitted
Issuances.
(d)The definition of “Collateral Asset Value Ratio” in Section 1.1 of the Credit
Agreement is hereby amended by replacing such definition in its entirety with
the following:
“Collateral Asset Value Ratio” shall mean the ratio of Collateral Asset Value to
the sum of Senior Secured Debt plus the amount of all unfunded Revolving
Commitments (as defined in the Existing Credit Agreement), as of the most
recently completed Fiscal Quarter for which financial statements are available,
of at least 1.10:1.00.
(e)The definition of “Consolidated EBITDA” in Section 1.1 of the Credit
Agreement is hereby amended by replacing such definition in its entirety with
the following:
“Consolidated EBITDA” shall mean, for the Borrower and its Subsidiaries for any
period, and without duplication an amount equal to the sum of (a) Consolidated
Net Income for such period plus (b) to the extent deducted in determining
Consolidated Net Income for such period, (i) Consolidated Interest Expense, (ii)
income tax expense , (iii) depreciation and amortization, (iv) without
duplication, cash dividends received from unconsolidated affiliates that are
accounted for by the equity accounting method plus (c) cash proceeds in an
aggregate amount of up to $20,000,000 from asset dispositions other than sale
and leaseback transactions and (d) tax refunds to the extent such refunds are
received in cash, but excluding, in the case of the foregoing clauses (a) and
(b), any net income or net loss and expenses and charges of any SPVs, in all
cases determined on a consolidated basis in accordance with GAAP in each case
for such period. For purposes of this Agreement, Consolidated EBITDA shall be
calculated on a Pro Forma Basis.
(f)The definition of “Consolidated Net Income” in Section 1.1 of the Credit
Agreement is hereby amended by replacing such definition in its entirety with
the following:
“Consolidated Net Income” shall mean, for the Borrower and its Subsidiaries for
any period, the net income (or loss) of the Borrower and its Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP, but
excluding therefrom (to the extent otherwise included therein) the effect of
(i) any extraordinary or non-recurring gains or losses, (ii) any gains or losses
attributable to write-ups or write-downs of assets or disposition of assets,
(iii) any equity interest of the Borrower or any Subsidiary of the Borrower in
the unremitted earnings of any Person that is not a Subsidiary, (iv) any
unremitted earnings of any Subsidiary that is subject to restrictions as to the
payment of dividends or distributions, (v) any income (or loss) of any Person
accrued prior to the date it becomes


2



--------------------------------------------------------------------------------





a Subsidiary or is merged into or consolidated with the Borrower or any
Subsidiary on the date that such Person’s assets are acquired by the Borrower or
any Subsidiary, (vi) any non-cash foreign exchange rate gains or losses, (vii)
any non‑cash incentive compensation expenses, (viii) up to and including the
Fiscal Quarter ending December 31, 2016, all costs, fees and expenses determined
in good faith by the chief financial officer, treasurer or controller of the
Borrower as properly attributable to restructurings in connection with general
and administrative and operating cost reductions (as set forth in reasonable
detail on a certificate of such officer delivered to the Administrative Agent)
in an amount not to exceed $50,000,000 in the aggregate, and (ix) other non-cash
expenses not otherwise included in this definition of “Consolidated Net Income”.
(g)The definition of “Federal Funds Rate” in Section 1.1 of the Credit Agreement
is hereby amended by replacing such definition in its entirety with the
following:
“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System, as published by the Federal Reserve Bank of New York on
the next succeeding Business Day or, if such rate is not so published for any
Business Day, the Federal Funds Rate for such day shall be the average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the quotations for such day
on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent.
(h)The definition of “Loan Documents” in Section 1.1 of the Credit Agreement is
hereby amended by replacing such definition in its entirety with the following:
“Loan Documents” shall mean, collectively, this Agreement, the Notes (if any),
the LC Documents, the Fee Letter, the Commitment Increase Fee Letter, the Fourth
Amendment Fee Letter, the Fifth Amendment Fee Letter, the Subsidiary Guaranty
Agreement, the Security Documents, the Lease Amendment Undertaking, all Notices
of Borrowing, all Notices of Conversion/Continuation, all Compliance
Certificates, all landlord waivers and consents, bailee agreements and any and
all other instruments, and agreements, executed in connection with any of the
foregoing.
(i)The definition of “Off-Balance Sheet Liabilities” in Section 1.1 of the
Credit Agreement is hereby amended by replacing such definition in its entirety
with the following:
“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any Operating Lease, (iii) any Synthetic
Lease Obligation or (iv) any obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person. For the purposes of clause (ii) of this definition, the liabilities of
the Borrower, as of any date, under Operating Leases shall equal the PV of
Operating Leases.
(j)Clause (xi) in the definition of “Permitted Liens” in Section 1.1 of the
Credit Agreement is hereby amended by replacing such clause in its entirety with
the following:
(xi)    Liens in connection with export credit agency financings of aircraft and
other debt facilities or commercial paper facilities, in each case with banks or
other institutional lenders or institutional investors providing for revolving
credit loans, term loans, receivables financing (including through the sale of
receivables to such lenders or to special purpose entities formed to borrow from
(or sell receivables to) such lenders against such receivables), or letters of
credit, in each case as amended,


3



--------------------------------------------------------------------------------





restated, modified, renewed, refunded, replaced or refinanced in whole or in
part from time to time in an aggregate principal amount at any one time
outstanding not to exceed $250,000,000 (excluding the Indebtedness permitted
under clauses (i) and (xiv) of this definition of “Permitted Liens”); provided,
Liens under this clause (xi) shall not secure any Collateral which is already
subject to a Lien securing Indebtedness under the Loan Documents;
(k)The definition of “Subsidiary” in Section 1.1 of the Credit Agreement is
hereby amended by replacing such definition in its entirety with the following:
“Subsidiary” shall mean, with respect to any person (the “parent”) at any time,
any corporation, partnership, joint venture, limited liability company, trust,
association or other at any time of which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power, or in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent, together with any other corporation,
partnership, joint venture, limited liability company, trust, association or
other entity (other than, except in the context of the items set forth in the
Section 5.1 herein, a SPV) the accounts of which would be consolidated with
those of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date.
Unless otherwise specified, “Subsidiary” means a Subsidiary of the Borrower
(l)Section 1.1 of the Credit Agreement is hereby amended by adding the following
definitions to such section in the appropriate alphabetical order:
“Adjusted Senior Secured Debt” shall mean Senior Secured Debt plus the PV of
Operating Leases.
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
“Casualty” shall mean a casualty involving Collateral that results in a loss or
a constructive total loss of such Collateral (treating engines and auxiliary
power units separately when a Casualty is limited to such items) or a
condemnation, confiscation, seizure or requisition of use that continues for
more than one hundred eighty (180) days.
“Consolidated Current Ratio” shall mean, for any period, the ratio of (i)
consolidated current assets less the book value of aircraft held for sale as
shown as a line item on the Borrower’s balance sheet of the Borrower and its
Subsidiaries (plus the unused amount of the total Aggregate Revolving
Commitments (as defined in the Existing Credit Agreement) less $25,000,000 as of
the last date of such period) to (ii) consolidated current liabilities of the
Borrower and its Subsidiaries (excluding the payments to be made at final
maturity on the Term Loans and the payments to be made at final maturity on the
Existing Credit Facility Term Loans), in each case determined in accordance with
GAAP.


4



--------------------------------------------------------------------------------





“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Excluded Sale and Leaseback Transaction” shall mean any sale and leaseback
transaction the subject of which is Collateral and as a result of which a
prepayment is required to be made pursuant to Section 2.8(a)(i).
“Exempt Debt Amount” shall have the meaning given to such term in Section 2.8
hereof.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“First Amendment” shall mean that certain First Amendment to Term Loan Credit
Agreement, dated as of May 23, 2016, by and among the Borrower, the
Administrative Agent and the Lenders party thereto.
“First Amendment Effective Date” shall mean May 23, 2016.
“Initial Application Amount” shall have the meaning given to such term in
Section 2.8 hereof.
“ITAR-Controlled Collateral” shall mean collateral which is subject to the
International Traffic in Arms Regulations by virtue of being listed on the
Unites States Munitions List.
“Lease Amendment Undertaking” shall mean that certain Lease Amendment
Undertaking, dated as of May [23], 2016, by and among the Borrower, BHNA
Holdings Inc. and the Administrative Agent.
“Net Proceeds” shall mean the cash proceeds received in respect of (i) a sale or
disposition of assets, (ii) a Casualty, (iii) an issuance of Indebtedness for
money borrowed, or (iv) the issuance of Capital Stock, in each case net of
commissions and fees and other reasonable and customary transaction costs,
reserves and expenses properly attributable to such transaction and payable by
Borrower or its Subsidiary in connection therewith.
“Operating Lease” shall mean each lease that is treated as an “operating lease”
by the lessee pursuant to Accounting Standards Codification 840, as amended
through the date hereof, including, for the avoidance of doubt, any liability of
such Person under any sale and leaseback transactions that do not create a
liability on the balance sheet of such Person.
“PV of Operating Leases” shall mean the present value of the obligation of the
lessee for net rental payments during the remaining term of all Operating Leases
calculated using a discount rate imputed from the Borrower’s total interest
expense for the most recently completed Fiscal Year, as set forth


5



--------------------------------------------------------------------------------





in the consolidated statement of income contained in the annual audit report of
the Borrower for such Fiscal Year, less the effect of interest income and adding
back capitalized interest, and the Average Debt of the Borrower as of such date.
“Senior Secured Leverage Ratio” shall mean, as of any date, the ratio of
(i) Adjusted Senior Secured Debt as of such date to (ii) Consolidated EBITDA for
the four consecutive Fiscal Quarters ending on or immediately prior to such
date.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
(m)Section 1.3 of the Credit Agreement is hereby amended to read in its entirety
as follows:
Section 1.3.    Accounting Terms and Determination. Unless otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent with the most recent
audited consolidated financial statement of the Borrower delivered pursuant to
Section 5.1(a); provided that if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any covenant in Article VI to eliminate the
effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article VI for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders. Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made,
without giving effect to any election under Accounting Standards Codification
Section 825-10 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of any Loan
Party or any Subsidiary of any Loan Party at “fair value”, as defined therein.
(n)Section 2.8(a) of the Credit Agreement is hereby amended to read in its
entirety as follows:
Section 2.8    Mandatory Prepayments
(a)(i)    The Borrower shall use the Net Proceeds of any sale or disposition by
the Borrower or such Subsidiary of any of the Collateral other than Pledged
Aircraft (including sale and leaseback transactions and excluding (A) sales of
inventory in the ordinary course of business, (B) Designated Asset Sales and (C)
sales or dispositions among the Borrower and its Subsidiaries) within sixty (60)
days of receipt thereof to either make a partial prepayment of the Term Loans
and the Existing Credit Facility Term Loans on a pro rata basis, or the Borrower
shall pledge or cause a Loan Party to pledge to the Administrative Agent,
additional Collateral for the benefit of the Lenders, provided that tangible
assets will be replaced with tangible assets and intangible assets will be
replaced with intangible assets, and of equal or greater aggregate value to such
Collateral, as determined by a methodology mutually agreeable to the Borrower
and the Administrative Agent to that Collateral disposed of or sold.
Additionally, the Borrower shall use the Net Proceeds of any Casualty, sale or
disposition by the Borrower or such Subsidiary of any of the Pledged Aircraft
(excluding sales or dispositions among the Borrower and its Subsidiaries so long
as such Pledged Aircraft remains subject to the Administrative Agent’s perfected
first priority security interest) within sixty (60) days of such sale or
disposition (or one hundred eighty (180) days with respect to a Casualty) to
make a


6



--------------------------------------------------------------------------------





partial prepayment of the Term Loans and the Existing Credit Facility Term Loans
on a pro rata basis, or the Borrower shall pledge or cause a Loan Party to
pledge to the Administrative Agent, for the benefit of the Lenders, any
combination of aircraft of equal or greater aggregate value, as determined by a
methodology mutually agreeable to the Borrower and the Administrative Agent, to
that Pledged Aircraft sold, damaged (to the extent of a total loss), disposed of
or destroyed. In each case, upon receipt of Net Proceeds from any such Casualty
(with respect to Pledged Aircraft), sale or disposition, the Borrower shall
deposit or shall cause to be deposited such Net Proceeds into an account with
one of the Lenders subject to a control agreement on terms and condition
reasonably acceptable to the Administrative Agent. In the event that Net
Proceeds are received by the Administrative Agent as loss payee relating to a
Casualty of a Pledged Aircraft, the Administrative Agent shall, at the
Borrower’s request, either (i) apply such Net Proceeds to make a partial
prepayment of the Term Loans and the Existing Credit Facility Term Loans on a
pro rata basis, or (ii) upon the Borrower’s (or such Loan Party’s or Loan
Parties’) substitution of Pledged Aircraft pursuant to the terms of this Section
2.8(a)(i) and provided no Event of Default has occurred and is continuing,
promptly deliver to the Borrower or such Loan Party the amount of such Net
Proceeds received by the Administrative Agent with respect to such Pledged
Aircraft relating to such Casualty. In the event of a Casualty of Collateral
other than Pledged Aircraft, the Borrower or the relevant Loan Party (i) shall
cause the Net Proceeds to be delivered to the Administrative Agent as loss
payee, and (ii) in lieu of making a prepayment under this Section 2.8(a)(i) with
respect to such Casualty, may substitute Collateral of equal or greater
aggregate value as determined by a methodology mutually agreeable to the
Borrower and the Administrative Agent, provided that tangible assets will be
replaced with tangible assets and intangible assets will be replaced with
intangible assets, within one hundred eighty (180) days of such Casualty. If at
the end of any such one hundred eighty (180) day period, any Net Proceeds from a
Casualty of any Pledged Aircraft or other Collateral have not been used for
prepayment or substitute Collateral provided pursuant to this Section
2.8.(a)(i), then such Net Proceeds shall be applied to make a partial prepayment
of the Term Loans and the Existing Credit Facility Term Loans on a pro rata
basis. Upon such a substitution of Collateral and provided no Event of Default
has occurred and is continuing, the Administrative Agent shall promptly deliver
to the Borrower or such Loan Party the amount of such Net Proceeds received by
the Administrative Agent with respect to such Collateral relating to such
Casualty. Any such prepayment on account of the Term Loans made under this
Section 2.8(a)(i) shall be applied in accordance with paragraph (C) below.
(ii)    The Borrower shall prepay any outstanding Term Loans on a pro rata basis
from the Net Proceeds received by the Borrower or any Subsidiary from any
issuance of Capital Markets Securities occurring on or after the First Amendment
Effective Date until an aggregate principal amount of Term Loans of up to
$200,000,000 (the “Initial Application Amount”) has been prepaid pursuant to
this Section 2.8(a)(ii); provided any amount above the Initial Application
Amount shall be applied to any remaining availability in the Exempt Debt Amount
(as defined below) or otherwise in accordance with Section 2.8(a)(iv), if
applicable.
(iii)    The Borrower shall not be required to prepay the Term Loans or the
Existing Credit Facility Term Loans from the Net Proceeds received by the
Borrower or any Subsidiary from (A) the incurrence of any Indebtedness in
connection with export credit agency financings of aircraft and other debt
facilities or commercial paper facilities, in each case with banks or other
institutional lenders or institutional investors providing for revolving credit
loans, term loans, receivables financing (including through the sale of
receivables to such lenders or to special purpose entities formed to borrow from
(or sell receivables to) such lenders against such receivables), or sale and
leaseback transactions other than Excluded Sale and Leaseback Transactions, or
letters of credit, in each case as amended, restated, modified, renewed,
refunded, replaced or refinanced in whole or in


7



--------------------------------------------------------------------------------





part from time to time; or (B) after the Initial Application Amount has been
applied in prepayment of the Term Loans pursuant to Section 2.8(a)(ii), any
issuance of Capital Markets Securities occurring on or after the First Amendment
Effective Date, provided that the aggregate amount of such Net Proceeds does not
exceed $250,000,000 (the “Exempt Debt Amount”).
(iv)    At any time (A) after the issuances, sales, and financings described in
Section 2.8(a)(iii) (for the avoidance of doubt, excluding Excluded Sale and
Leaseback Transactions) have produced Net Proceeds equal to the Exempt Debt
Amount and (B) solely with respect to Net Proceeds received by the Borrower or
any Subsidiary from any issuance of Capital Markets Securities occurring on or
after the First Amendment Effective Date, after the Initial Application Amount
has been applied in prepayment of the Term Loans pursuant to Section 2.8(a)(ii),
the Borrower shall prepay the Terms Loans and the Existing Credit Facility Term
Loans on a pro rata basis, in an amount equal to (A) fifty percent (50%) of the
aggregate Net Proceeds of any issuance of any Indebtedness for borrowed money by
the Borrower or any Subsidiary incurred thereafter; and (B) twenty-five percent
(25%) of the aggregate Net Proceeds of sales of Capital Stock in the Borrower or
any Subsidiary, and Indebtedness of the Borrower or any Subsidiary convertible
by the holder thereof into Capital Stock of the Borrower or such Subsidiary,
incurred thereafter.
(v)    Notwithstanding any provision to the contrary set forth in this Section
2.8(a), as long as no Event of Default has occurred and is continuing, the
mandatory prepayments described in Section 2.8(a)(ii) through (iv) shall not be
required at such time as the Leverage Ratio, determined at issuance in the case
of equity and on a pro forma basis for the incurrence of Indebtedness, as of
such time, is less than 4.00:1.00.
(o)Section 2.8(b) is hereby amended by replacing such section in its entirety
with the following:
[Intentionally Omitted.]
(p)Section 2.8(c) is hereby amended by replacing the first clause of Section
2.8(c) to the colon with the following language:
Any prepayments made by the Borrower pursuant to Section 2.8(a) above with
respect to the Term Loans shall be applied as follows:
(q)Section 2.18 is hereby amended by (i) deleting the word “or” immediately
before clause (h) thereof, (ii) inserting the word “or” after the comma
following the word “Borrower” at the end of clause (h) thereof, and (iii)
inserting a new clause (i) to read in its entirety as follows:
(i)    any Lender has, or has a direct or indirect parent company that has,
become the subject of a Bail-in Action; unless such Lender has become subject of
a Bail-in Action solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender,
(r)Section 3.1 of the Credit Agreement is hereby amended by adding the following
new subsection (b)(xx):
(xx) The Administrative Agent shall have received all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the Uniting and Strengthening America by Providing Appropriate


8



--------------------------------------------------------------------------------





Tools Required to Intercept and Obstruct Terrorism Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001) the “PATRIOT Act”) at least three (3)
Business Days prior to the First Amendment Effective Date; provided that such
information has been reasonably requested by the Administrative Agent at least
five (5) Business Days prior to the First Amendment Effective Date.
(s)Section 4.8 of the Credit Agreement, “Taxes; Fees”, is hereby amended by
adding the following paragraph as clause (i) of such Section:
(i)     For purposes of determining withholding Taxes imposed under FATCA, from
and after the First Amendment Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
(t)The Credit Agreement is hereby amended by adding the following new Section
4.19:
Section 4.19 EEA Financial Institution; Other Regulations. No Loan Party is an
EEA Financial Institution.
(u)Section 5.4 of the Credit Agreement is hereby amended to read in its entirety
as follows:
Section 5.4. Compliance with Laws, Etc.. The Borrower will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, including, without limitation, all Environmental Laws, ERISA and
OSHA, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.”
(v)Section 5.12 of the Credit Agreement is hereby amended to read in its
entirety as follows:
5.12 Pledge of Collateral.
(a) In connection with the First Amendment to this Agreement, the Borrower will,
and will cause each Loan Party to, (i) pledge the aircraft (including, without
limitation, the related engines, rotors, auxiliary power units and avionics)
described on Schedule 5.12 attached hereto and incorporated herein for all
purposes, pursuant to one or more Aircraft Security Agreements, or a separate
mortgage or security documents, in each case in form and substance reasonably
satisfactory to the Administrative Agent and (ii) file or cause to be filed such
Aircraft Security Agreements with the Federal Aviation Administration or the
Canadian Civil Aircraft Register, as applicable; provided however, that,
notwithstanding any provision of the Loan Documents (x) any Pledged Aircraft may
be removed as security and replaced with an aircraft of equal or greater value
as determined by a methodology mutually agreeable to the Borrower and the
Administrative Agent, in which case Borrower will cause such replacement
aircraft to become a Pledged Aircraft pursuant to this Section 5.12(a) and
thereafter the Administrative Agent will, at the Borrower’s sole expense,
promptly execute and deliver such documentation in form and substance reasonably
acceptable to Administrative Agent and consent to such filings as are reasonably
necessary to release such replaced aircraft as Pledged Aircraft, (y) any Pledged
Aircraft may be sold or disposed of, subject however to the requirements of
Section 2.8(a)(i) hereof, and (z) any parts, engines or other components may be
replaced on any such Pledged Aircraft as needed for the repair and upkeep of
such Pledged Aircraft and in connection with the management of the fleet by the
Loan Parties; provided such replacements are made pursuant to Section 3.5 of the
applicable Aircraft Security Agreement and promptly become subject to the
Administrative Agent’s perfected first priority security interest; and.


9



--------------------------------------------------------------------------------





(b)     In connection with the First Amendment to this Agreement:
(i) the Borrower shall use its commercially reasonable efforts to provide to the
Administrative Agent within ninety (90) days after the First Amendment Effective
Date (or such later date as may be approved by the Administrative Agent in its
sole discretion) (the “Delivery Period”) either (a) a subordination agreement in
a form and substance mutually agreeable to the Administrative Agent and the
Borrower pursuant to which Cougar Helicopters Inc., a Canadian corporation
(“Cougar”) and lessee of certain of the Pledged Aircraft identified as “Leased
Pledged Aircraft” on Schedule 5.12 (collectively, the “Leased Pledged
Aircraft”), subordinates its interest as lessee in the Leased Pledged Aircraft
to the rights of the Administrative Agent and the Secured Parties against those
Leased Pledged Aircraft under the Aircraft Security Agreement (the
“Subordination Agreement”) or (b) a Consent to Lease and Collateral Assignment
of Lease in a form and substance mutually agreeable to the Administrative Agent
and the Borrower (“Consent Agreement”). From and including the First Amendment
Effective Date until the delivery of either the Subordination Agreement or the
Consent Agreement, the Borrower shall cause the lessor with respect to the
Leased Pledged Aircraft to not enter into, permit or suffer to exist any
amendment, modification, extension, supplement, restatement, replacement, waiver
or forbearance with respect to the leases or any other documents with Cougar
related to the Leased Pledged Aircraft, except with respect to an extension of
the scheduled rent payment dates by not more than 30 days after the
then-existing rent payment dates scheduled as of the First Amendment Effective
Date. If no such Subordination Agreement or Consent Agreement has been so
entered into on or prior to the last day of the Delivery Period, (1) the
Borrower shall promptly provide to the Administrative Agent an agreement from
Cougar that includes terms and conditions in accordance with Section 12(b)
(Lessor’s and Lessor Parties’ Conveyances) of each lease with respect to each
Leased Pledged Aircraft and (2) the Borrower shall cause the lessor with respect
to the Leased Pledged Aircraft to not enter into, permit or suffer to exist any
amendment, modification, extension, supplement, restatement, replacement, waiver
or forbearance with respect to the leases or any other documents with Cougar
related to the Leased Pledged Aircraft to the extent prohibited by the Lease
Amendment Undertaking; and
(ii) within ninety (90) days after the First Amendment Effective Date (or such
later date as may be approved by the Administrative Agent in its sole
discretion) the Borrower will cause to be filed with the FAA, TCA, International
Registry (as such terms are defined in the applicable Aircraft Security
Agreements) or Governmental Authority and evidence thereof delivered to the
Administrative Agent such curative documentation that would support the removal
from an aircraft title opinion of exceptions to title identified in Schedule
5.12(b) together with an updated aircraft title opinion removing such exceptions
to the title of the Pledged Aircraft so that the Administrative Agent will have
a first priority perfected lien in each Pledged Aircraft subject to Aircraft
Permitted Liens (as such term is defined in the applicable Aircraft Security
Agreement for such Pledged Aircraft).
Notwithstanding anything to the contrary contained in this Section 5.12(b),
provided that Borrower has used commercially reasonable efforts to comply with
its obligations under this Section 5.12(b), the failure by Borrower (or the
relevant Loan Party) (i) to provide the Administrative Agent with such
Subordination Agreement or Consent Agreement or (ii) to deliver any curative
documentation that would support the removal from an aircraft title opinion of
exceptions to title to Airframes or Engines (as such terms are defined in the
Aircraft Security Agreement relating to such Pledged Aircraft) identified in
Schedule 5.12(b) for Pledged Aircraft with a value not exceeding $20,000,000 in
the aggregate (based on (1) with respect to Airframe title exceptions, the
values in the column labeled “Value” in Schedule 5.12(b) less the value of all
Engines without any title exception attached to such Airframe and (2) with
respect to Engine title exceptions, the value of each such Engine), in each
case, shall not constitute a Default or an Event of Default under this
Agreement.


10



--------------------------------------------------------------------------------





Section 6.1 of the Credit Agreement is hereby amended by replacing such Section
in its entirety with the following:
Section 6.1    Senior Secured Leverage Ratio. The Borrower will maintain, as of
the last day of each Fiscal Quarter, a Senior Secured Leverage Ratio of not
greater than (a) for each Fiscal Quarter ending during the period from March 31,
2016 through September 30, 2017, 4.25:1.00 and (b) for each Fiscal Quarter
ending after September 30, 2017, 4.00:1.00.


(w)Section 6.2 of the Credit Agreement is hereby amended by replacing such
Section in its entirety with the following:
Section 6.2    Current Ratio. The Borrower will maintain, as of the last day of
each Fiscal Quarter, a Consolidated Current Ratio of not less than 1.00:1.00.


(x)Section 7.1 of the Credit Agreement is hereby amended by replacing the period
at the end thereof with the following:
; provided however, that, when the pro forma Leverage Ratio (taking into account
proposed additional Indebtedness) would exceed 4.75:1.00, the Borrower may not
create, incur, or assume any additional Indebtedness (or permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any additional
Indebtedness) other than, without duplication (i) unsecured, subordinated or
convertible Indebtedness that refinances Indebtedness consisting of Term Loans
under this Agreement or Existing Credit Facility Term Loans under the Existing
Credit Agreement with a corresponding reduction in such Term Loans or Existing
Credit Facility Term Loans, as applicable; (ii) additional unsecured
subordinated or convertible Indebtedness of up to $100,000,000 in principal
amount; (iii) equipment financings, including, without limitation, aircraft sale
and leaseback transactions; and (iv) financings of bases located in the United
Kingdom with respect to helicopter search and rescue services provided by the
Borrower’s subsidiary, Bristow Helicopters Limited, to the United Kingdom
Department for Transport, pursuant to Contract No. NRP 10045UKSARH, dated 26
March 2013.
(y)Section 7.4(g) of the Credit Agreement and the last paragraph of Section 7.4
of the Credit Agreement are hereby amended to read in their entirety as follows:
(g)    the Borrower and its Subsidiaries may make and permit to exist additional
Investments in any other Person (“Additional Permitted Investments”) so long as,
at the time of making any such Additional Permitted Investment, the amount of
such Additional Permitted Investment, when taken together with the aggregate
amount of all other Additional Permitted Investments outstanding at such time,
does not exceed $425,000,000; provided that, so long as the Borrower and the
Guarantors are in compliance with the Collateral Asset Value Ratio, Borrower and
its Subsidiaries may make and permit to exist other Additional Permitted
Investments in excess of $425,000,000.
In connection with any Investment allowed in clause (g) above in excess of
$425,000,000, prior to making any such Investment, the Borrower shall provide
the Administrative Agent a certificate demonstrating continued compliance, on a
pro forma basis, with the Collateral Asset Value Ratio immediately after giving
effect to such Investment and related transactions.


11



--------------------------------------------------------------------------------







(z)Clauses (v)-(vii) of Section 7.5 of the Credit Agreement are hereby amended
and replaced in their entirety with the following:
(v) so long as no Event of Default has occurred and is continuing or would
result therefrom, dividends paid in cash or other property in respect of Capital
Stock not exceeding $0.07 per share of common stock per quarter and (vi) so long
as no Event of Default has occurred and is continuing or would result therefrom,
any payments in connection with any Permitted Call Spread Transactions.
(aa)Section 8.1 of the Credit Agreement is hereby amended to (i) restate
subsection (e) thereof to read as follows and (ii) delete the semi-colon at the
end of subsection (o), to add the word “or” at the end thereof, and to add a new
subsection (p) to read in its entirety as follows:
(e)    any breach of the Collateral Asset Value Ratio where the Borrower fails,
within 45 days if the Collateral Asset Value Ratio is less than 1.1:1.0, but
greater than 1.0:1.0, to (i) make the necessary reduction in the aggregate
amount of the Senior Secured Debt outstanding and the unfunded Revolver
Commitments in order to cure non-compliance with such Collateral Asset Value
Ratio or (ii) grant a perfected first priority secured interest in unencumbered
aircraft having a value (based on desktop or other fair market valuation methods
acceptable to the Administrative Agent completed by a reputable aircraft
appraisal company acceptable to the Administrative Agent) equal to or exceeding
such amount as would be required to cure non-compliance with such Collateral
Asset Value Ratio; or
(p) Borrower shall have failed to comply with Section 5.12(b);
(bb)    The Credit Agreement is hereby amended by adding the following new
Section 10.18:
Section 10.18.     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
(cc) The Credit Agreement is hereby amended by adding the following new Section
10.19:


12



--------------------------------------------------------------------------------





Section 10.19. Export Controls. The Borrower hereby notifies the Administrative
Agent, each Issuing Bank and each Lender that the sale, transfer, or export of
certain ITAR-Controlled Collateral may require pre-approval from the Department
of State’s Directorate of Defense Trade Controls. The Borrower hereby agrees to
provide the necessary information required for such pre-approval upon request.
3.Amendment to Schedule I to the Credit Agreement. Schedule I to the Credit
Agreement is hereby amended by replacing such Schedule in its entirety with
Schedule I attached to this Amendment.
4.Addition of Schedule 5.12 to the Credit Agreement. The Credit Agreement is
hereby amended by adding Schedule 5.12 attached hereto as Schedule 5.12 in the
Credit Agreement after Schedule 4.14.
5.Amendment to Exhibits 5.1(c) to the Credit Agreement. Exhibit 5.1(c) to the
Credit Agreement is hereby amended by replacing such Exhibit in its entirety
with Exhibit 5.1(c) attached to this Amendment.
6.Conditions to Effectiveness of this Amendment. It is understood and agreed
that this Amendment shall become effective on the date (the “Effective Date”)
when the Administrative Agent shall have received (i) such fees as the Borrower
has previously agreed to pay on or prior to the date that this Amendment becomes
effective to the Administrative Agent or any of its affiliates in connection
with this Amendment, (ii) reimbursement or payment of its reasonable
out-of-pocket costs and expenses incurred in connection with this Amendment or
the Credit Agreement (including reasonable fees, charges and disbursements of
King & Spalding LLP, counsel to the Administrative Agent) for which invoices
(including estimated expenses) have been presented to the Borrower at least two
(2) days before the Effective Date unless otherwise agreed by the Borrower and
the Administrative Agent, (iii) executed counterparts to this Amendment from the
Borrower and the Required Lenders, (iv) executed counterparts of Aircraft
Security Agreements from Bristow U.S. LLC, Bristow Academy Inc., Bristow
Helicopters Inc. and BHNA Holdings Inc. covering all aircraft to be pledged by
such Loan Party as listed on Schedule 5.12 hereto; (v) legal opinions in form
and substance satisfactory to the Administrative Agent from aircraft title
counsel in the United States as to U.S. registered aircraft covered by the
Aircraft Security Agreements described in subsection (iv) hereof that all such
Aircraft Security Agreements have been filed at the Federal Aviation
Administration Aircraft Registry and the related filings have been made on the
International Registry (as defined in the Aircraft Security Agreement); (vi)
legal opinions in form and substance satisfactory to the Administrative Agent
from aircraft title counsel in Canada as to Canadian registered aircraft covered
by the Aircraft Security Agreements described in subsection (iv) hereof that all
such Aircraft Security Agreements have been filed at the Canadian Civil Aircraft
Register and the related filings have been made on the International Registry
(as defined in the Aircraft Security Agreement); (vii) a favorable written
opinion of Baker Botts L.L.P. and of local counsel to the Loan Parties,
addressed to the Administrative Agent and each of the Lenders, and covering such
matters relating to the Loan Parties and the transactions contemplated herein as
the Administrative Agent shall reasonably request; (viii) the Administrative
Agent shall have received (1) International Registry lien searches with respect
to each aircraft (and engines, if applicable) covered by the Aircraft Security
Agreements, (2) Federal Aviation Administration Aircraft Registry lien searches
with respect to U.S. registered aircraft (and engines, if applicable) covered by
the Aircraft Security Agreements and (3) Canadian Civil Aircraft Register lien
searches with respect to Canadian registered aircraft (and engines, if
applicable) covered by the Aircraft Security Agreements, in each case reasonably
acceptably to the Administrative Agent; (ix) customary certificates of insurance
and endorsements thereto for Pledged Aircraft in form and substance satisfactory
to the Administrative Agent; and (x) a reaffirmation of guaranty executed by all
Guarantors and delivered to the Administrative Agent.




13



--------------------------------------------------------------------------------





7.Representations and Warranties. To induce the Lenders to enter into this
Amendment, the Borrower hereby represents and warrants to the Lenders as
follows:
(a)    The execution and delivery by the Borrower of this Amendment are within
the Borrower’s organizational powers and have been duly authorized by all
necessary organizational action;


(b)    The execution, delivery and performance by the Borrower of this Amendment
(i) do not require any consent or approval of, registration or filing with, or
any action by, any Governmental Authority, except those as have been obtained or
made and are in full force and effect, (ii) will not violate any Requirements of
Law applicable to the Borrower or any of its Subsidiaries or any judgment, order
or ruling of any Governmental Authority, (iii) will not violate or result in a
default under any indenture, material agreement or other material instrument
binding on the Borrower or any of its Subsidiaries or any of its assets or give
rise to a right thereunder to require any payment to be made by the Borrower or
any of its Subsidiaries and (iv) will not result in the creation or imposition
of any Lien on any asset of the Borrower or any of its Subsidiaries prohibited
under the Loan Documents;


(c)    This Amendment has been duly executed and delivered for the benefit of
the Borrower and constitutes a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms except
as the enforceability hereof may be limited by bankruptcy, insolvency,
reorganization, moratorium and other laws affecting creditors’ rights and
remedies in general; and


(d)    After giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects (or, in the case of any such representation or
warranty under the Credit Agreement or other Loan Documents already qualified as
to materiality, in all respects), except to the extent that such representations
and warranties specifically refer to an earlier date, and no Default or Event of
Default has occurred and is continuing as of the date hereof.


(e)    Since December 31, 2015, there has not occurred any event that has had or
could reasonably be expected to have, a Material Adverse Effect.


8.Effect of Amendment. Except as set forth expressly herein, all terms of the
Credit Agreement, as amended hereby, and the other Loan Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Borrower (to the extent that the Borrower is
a party thereto) to the Lenders and the Administrative Agent. The execution,
delivery and effectiveness of this Amendment shall not, except as expressly
provided herein, operate as a waiver of any right, power or remedy of the
Lenders under the Credit Agreement, nor constitute a waiver of any provision of
the Credit Agreement. This Amendment shall constitute a Loan Document for all
purposes of the Credit Agreement.
9.Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.
10.No Novation. This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Credit Agreement or an accord and
satisfaction in regard thereto.
11.Costs and Expenses. The Borrower agrees to pay on demand all reasonable,
out-of-pocket costs and expenses of the Administrative Agent in connection with
the preparation, execution and delivery of this Amendment, including, without
limitation, the reasonable fees and out-of-pocket expenses of outside counsel,
including one aircraft title counsel in each of the United States and Canada,
for the Administrative Agent with respect thereto.


14



--------------------------------------------------------------------------------





12.Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission or by electronic mail in .pdf form shall be as effective
as delivery of a manually executed counterpart hereof.
13.Binding Nature. This Amendment shall be binding upon and inure to the benefit
of the parties hereto, their respective successors, successors-in-titles, and
assigns.
14.Entire Understanding. This Amendment sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.
[Signature Pages To Follow]




15



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Borrower, by their respective authorized
officers as of the day and year first above written.


                        
                    
BORROWER:
 
 
BRISTOW GROUP INC.
 
 
 
 
 
 
By
    /s/ Joseph A. Baj
 
Name: Joseph A. Baj
 
Title: Vice President and Treasurer



[Signature Page to First Amendment to Term Loan Credit Agreement]

--------------------------------------------------------------------------------





LENDERS:

SUNTRUST BANK. individually and as Administrative Agent
 
 
 
 
 
 
By:
/s/ Shannon Juhan
 
Name: Shannon Juhan
 
Title: Director





[Signature Page to First Amendment to Term Loan Credit Agreement]

--------------------------------------------------------------------------------






Bank of America, N.A.
 
 
 
 
 
 
By:
   /s/ Juan Trejo
 
Name: Juan Trejo
 
Title: Vice President





[Signature Page to First Amendment to Term Loan Credit Agreement]

--------------------------------------------------------------------------------





BRANCH BANKING AND TRUST COMPANY
 
 
 
 
 
 
By:
   /s/ DeVon J. Lang
 
Name: DeVon J. Lang
 
Title: Senior Vice President





[Signature Page to First Amendment to Term Loan Credit Agreement]

--------------------------------------------------------------------------------







CITIBANK, N.A.
 
 
 
 
 
 
By:
   /s/ Peter Kardos
 
Name: Peter Kardos
 
Title: Vice President







[Signature Page to First Amendment to Term Loan Credit Agreement]

--------------------------------------------------------------------------------





COMPASS BANK
 
 
 
 
 
 
By:
  /s/ Collis Sanders
 
Name: Collis Sanders
 
Title: Executive Vice President





[Signature Page to First Amendment to Term Loan Credit Agreement]

--------------------------------------------------------------------------------







CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
 
 
 
 
 
 
By:
   /s/ Nupur Kumar
 
Name: Nupur Kumar
 
Title: Authorized Signatory
 
 
By:
   /s/ Warren Van Heyst
 
Name: Warren Van Heyst
 
Title: Authorized Signatory





[Signature Page to First Amendment to Term Loan Credit Agreement]

--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A.
 
 
 
 
 
 
By:
   /s/ Thomas Okamoto
 
Name: Thomas Okamoto
 
Title: Authorized Officer



[Signature Page to First Amendment to Term Loan Credit Agreement]

--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION
 
 
 
 
 
 
By:
  /s/ Christopher Keenan
 
Name: Christopher Keenan
 
Title: Assistant Vice President





[Signature Page to First Amendment to Term Loan Credit Agreement]

--------------------------------------------------------------------------------









THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
 
 
 
 
 
 
By:
  /s/ Kevin Sparks
 
Name: Kevin Sparks
 
Title: Director





[Signature Page to First Amendment to Term Loan Credit Agreement]

--------------------------------------------------------------------------------







WELLS FARGO BANK, N.A., nonextending lender
 
 
 
 
 
 
By:
   /s/ Corbin Womac
 
Name: Corbin Womac
 
Title: Director







[Signature Page to First Amendment to Term Loan Credit Agreement]

--------------------------------------------------------------------------------





WHITNEY BANK
 
 
 
 
 
 
By:
   /s/ Byron Breaux
 
Name: Byron Breaux
 
Title: Senior Vice President











[Signature Page to First Amendment to Term Loan Credit Agreement]

--------------------------------------------------------------------------------


Schedule I


APPLICABLE MARGIN AND APPLICABLE PERCENTAGE


a) On or prior to November 5, 2016:




Senior Credit Facilities Pricing
Level I
Level II
Level III
Level IV
Level V
Level VI
Level VII
Level VIII
Leverage Ratio
< 1.75:1.00
> 1.75:1.00 but < 2.25:1.00
> 2.25:1.00 but < 2.75:1.00
> 2.75:1.00 but < 3.25:1.00
> 3.25:1.00 but < 3.75:1.00
> 3.75:1.00
but <  4.25:1.00
> 4.25:1.00 but < 4.75:1.00
> 4.75:1.00
Applicable Margin for Eurocurrency Rate Loans
1.50%
1.75%
2.00%
2.25%
2.50%
2.75%
3.00%
3.50%
Applicable Margin for Base Rate Loans
0.50%
0.75%
1.00%
1.25%
1.50%
1.75%
2.00%
2.50%



b) After November 5, 2016 but on or prior to May 5, 2017:




Senior Credit Facilities Pricing
Level I
Level II
Level III
Level IV
Level V
Level VI
Level VII
Level VIII
Leverage Ratio
< 1.75:1.00
> 1.75:1.00 but < 2.25:1.00
> 2.25:1.00 but < 2.75:1.00
> 2.75:1.00 but < 3.25:1.00
> 3.25:1.00 but < 3.75:1.00
> 3.75:1.00
but <  4.25:1.00
> 4.25:1.00 but < 4.75:1.00
> 4.75:1.00
Applicable Margin for Eurocurrency Rate Loans
2.00%
2.25%
2.50%
2.75%
3.00%
3.25%
3.50%
4.00%
Applicable Margin for Base Rate Loans
1.00%
1.25%
1.50%
1.75%
2.00%
2.25%
2.50%
3.00%



c) After May 5, 2017:




Senior Credit Facilities Pricing
Level I
Level II
Level III
Level IV
Level V
Level VI
Level VII
Level VIII
Leverage Ratio
< 1.75:1.00
> 1.75:1.00 but < 2.25:1.00
> 2.25:1.00 but < 2.75:1.00
> 2.75:1.00 but < 3.25:1.00
> 3.25:1.00 but < 3.75:1.00
> 3.75:1.00
but < 4.25:1.00
> 4.25:1.00 but < 4.75:1.00
> 4.75:1.00
Applicable Margin for Eurocurrency Rate Loans
2.50%
2.75%
3.00%
3.25%
3.50%
3.75%
4.00%
4.50%
Applicable Margin for Base Rate Loans
1.50%
1.75%
2.00%
2.25%
2.50%
2.75%
3.00%
3.50%








--------------------------------------------------------------------------------






SCHEDULE 5.12


PLEDGED AIRCRAFT


[see attached]


 
    







--------------------------------------------------------------------------------





Schedule 5.12
PLEDGED AIRCRAFT
Airframe
 
 
 
 
Engines
 
 
 
Owner
Aircraft Type
MSN
Reg #
Value
Make
Model
MSN
MSN
Bristow Non-U.S.
BHNA Holdings Inc.
S92
920010
C-GSCH
US$21,000,000
General Electric
CT7-8A
GE-E947216
GE-E947217
BHNA Holdings Inc.
S92
920023
C-GMCH
US$21,000,000
General Electric
CT7-8A
GE-E947241
GE-E947378
BHNA Holdings Inc.
S92
920054
C-GKNR
US$22,400,000
General Electric
CT7-8A
GE-E947368
GE-E947334
BHNA Holdings Inc.
S92 (SAR)
920074
C-GQCH
US$23,300,000
General Electric
CT7-8A
GE-E947380
GE-E947242
BHNA Holdings Inc.
S92
920080
C-GVCH
US$23,200,000
General Electric
CT7-8A
GE-E947399
GE-E947404
BHNA Holdings Inc.
S92
920111
C-GDKN
US$24,000,000
General Electric
CT7-8A
GE-E947471
GE-E947465
BHNA Holdings Inc.
S92 (SAR)
920126
C-GIKN
US$26,700,000
General Electric
CT7-8A
GE-E947520
GE-E947515
BHNA Holdings Inc.
S92
920242
C-GFCH
US$30,100,000
General Electric
CT7-8A
GE-E947781
GE-E947780
Bristow U.S.
Bristow U.S. LLC
Bell 407
53091
N597AL
US$1,230,000
Rolls-Royce
250-C47B
CAE-847188
 
Bristow U.S. LLC
Bell 407
53126
N447AL
US$1,250,000
Rolls-Royce
250-C47B
CAE-847243
 
Bristow U.S. LLC
Bell 407
53150
N487AL
US$1,250,000
Rolls-Royce
250-C47B
CAE-847516
 
Bristow U.S. LLC
Bell 407
53204
N407TZ
US$1,250,000
Rolls-Royce
250-C47B
CAE-847750
 
Bristow U.S. LLC
Bell 407
53243
N557AL
US$1,280,000
Rolls-Royce
250-C47B
CAE-847751
 
Bristow U.S. LLC
Bell 407
53247
N577AL
US$1,280,000
Rolls-Royce
250-C47B
CAE-847250
 
Bristow U.S. LLC
Bell 407
53265
N617AL
US$1,280,000
Rolls-Royce
250-C47B
CAE-847248
 
Bristow U.S. LLC
Bell 407
53357
N647AL
US$1,300,000
Rolls-Royce
250-C47B
CAE-847276
 
Bristow U.S. LLC
Bell 407
53366
N687AL
US$1,300,000
Rolls-Royce
250-C47B
CAE-847396
 
Bristow U.S. LLC
Bell 407
53374
N697AL
US$1,300,000
Rolls-Royce
250-C47B
CAE-847519
 
Bristow U.S. LLC
Bell 407
53383
N937AL
US$1,300,000
Rolls-Royce
250-C47B
CAE-847521
 
Bristow U.S. LLC
Bell 407
53482
N410AL
US$1,350,000
Rolls-Royce
250-C47B
CAE-847125
 
Bristow U.S. LLC
Bell 407
53923
N431AL
US$2,100,000
Rolls-Royce
250-C47B
CAE-847524
 
Bristow U.S. LLC
Bell 412EP
36396
N523QK
US$4,800,000
Pratt & Whitney
PT6T-3D
CPPSTH0749
CP-PS-TH0254
Bristow U.S. LLC
Bell 412EP
36401
N730SR
US$3,800,000
Pratt & Whitney
PT6T-3D
CPPS-140067
CPGB-TJ0222
Bristow U.S. LLC
Bell 412EP
36414
N386AL
US$6,900,000
Pratt & Whitney
PT6T-3D
CPPSTH0767
CPPSTH0513
Bristow U.S. LLC
Bell 412EP
36421
N387AL
US$3,800,000
Pratt & Whitney
PT6T-3D
CPPS-TX0054
TH1133
Bristow Helicopters Inc.
Bell 412EP
36446
XA-HSD
US$5,600,000
Pratt & Whitney
PT6T-3D
CPPS-TH1129
CPPS-TH1130
Bristow U.S. LLC
Bell 412EP
36533
N3885W
US$6,350,000
Pratt & Whitney
PT6T-3D
CPPS-TH0732
CPPS-TH0919
Bristow U.S. LLC
Bell 412EP
36588
N460WB
US$8,000,000
Pratt & Whitney
PT6T-3D
TH1141
TH1142
Bristow U.S. LLC
S76C+
760606
N870AL
US$5,500,000
Turbomeca
Arriel 2S1
20074
20770TEC
Bristow U.S. LLC
S76C++
760615
N894BG
US$8,775,000
Turbomeca
Arriel 2S2
42210
42023
Bristow U.S. LLC
S76C++
760627
N871AL
US$8,775,000
Turbomeca
Arriel 2S2
42264
42331TEC
Bristow U.S. LLC
S76C++
760645
N890BG
US$8,775,000
Turbomeca
Arriel 2S2
42094
21020
Bristow U.S. LLC
S76C++
760666
N895BG
US$8,975,000
Turbomeca
Arriel 2S2
21048
42120
Bristow U.S. LLC
S76C++
760673
N881AL
US$8,975,000
Turbomeca
Arriel 2S2
42254
42148
Bristow U.S. LLC
S76C++
760677
N883AL
US$8,975,000
Turbomeca
Arriel 2S2
42038
42261
Bristow U.S. LLC
S76C++
760679
N891BG
US$8,975,000
Turbomeca
Arriel 2S2
42170
42054
Bristow U.S. LLC
S76C++
760721
N884AL
US$8,975,000
Turbomeca
Arriel 2S2
42224
42346TEC
Bristow U.S. LLC
S76C++
760756
N886BG
US$9,175,000
Turbomeca
Arriel 2S2
42361TEC
21050
Bristow U.S. LLC
S76C++
760759
N887BG
US$9,370,000
Turbomeca
Arriel 2S2
42089
21004
Bristow U.S. LLC
S92
920093
N692BG
US$24,950,000
GE
CT7-8A
947435
GE-E947434
Bristow U.S. LLC
S92
920105
N392BG
US$27,230,000
GE
CT7-8A
GE-E947455
GE-E947452
Bristow Academy, Inc.
Bristow Academy, Inc.
Bell 206B3
3040
N206XS
US$120,000
 
 
 
 
Bristow Academy, Inc.
Cessna 172
172S8904
N3544W
US$107,000
 
 
 
 
Bristow Academy, Inc.
Schweizer 300CBi
185
N20866
US$120,000
 
 
 
 
Bristow Academy, Inc.
Schweizer 300CBi
192
N1824J
US$140,000
 
 
 
 
Bristow Academy, Inc.
Schweizer 300CBi
199
N1548P
US$140,000
 
 
 
 
Bristow Academy, Inc.
Schweizer 300CBi
207
N1625H
US$140,000
 
 
 
 
Bristow Academy, Inc.
Schweizer 300CBi
208
N1633C
US$140,000
 
 
 
 
Bristow Academy, Inc.
Schweizer 300CBi
214
N1713S
US$140,000
 
 
 
 
Bristow Academy, Inc.
Schweizer 300CBi
215
N1525F
US$140,000
 
 
 
 






--------------------------------------------------------------------------------





Bristow Academy, Inc.
Schweizer 300CBi
225
N17535
US$140,000
 
 
 
 
Owner
Aircraft Type
MSN
Reg #
Value
Make
Model
MSN
MSN
Bristow Academy, Inc.
Schweizer 300CBi
226
N18414
US$140,000
 
 
 
 
Bristow Academy, Inc.
Schweizer 300CBi
229
N1868S
US$140,000
 
 
 
 
Bristow Academy, Inc.
Schweizer 300CBi
232
N1893A
US$240,000
 
 
 
 
Bristow Academy, Inc.
Schweizer 300CBi
235
N17915
US$160,000
 
 
 
 
Bristow Academy, Inc.
Schweizer 300CBi
248
N1600Z
US$160,000
 
 
 
 
Bristow Academy, Inc.
Schweizer 300CBi
262
N1830D
US$160,000
 
 
 
 
Bristow Academy, Inc.
Schweizer 300CBi
275
N1658X
US$160,000
 
 
 
 
Bristow Academy, Inc.
Schweizer 300CBi
278
N1706P
US$170,000
 
 
 
 
Bristow Academy, Inc.
Schweizer 300CBi
297
N1801R
US$170,000
 
 
 
 
Bristow Academy, Inc.
Schweizer 300CB
306
N17880
US$170,000
 
 
 
 
Bristow Academy, Inc.
Schweizer 300CB
307
N18910
US$170,000
 
 
 
 
Bristow Academy, Inc.
Schweizer 300CBi
320
N1902W
US$170,000
 
 
 
 
Bristow Academy, Inc.
Schweizer 300CBi
327
N2034Z
US$180,000
 
 
 
 
Bristow Academy, Inc.
Schweizer 300CBi
330
N20449
US$180,000
 
 
 
 
Bristow Academy, Inc.
Schweizer 300CBi
338
N2074B
US$180,000
 
 
 
 
Bristow Academy, Inc.
Schweizer 300CBi
339
N2087Q
US$180,000
 
 
 
 
Bristow Academy, Inc.
Schweizer 300CBi
355
N21379
US$190,000
 
 
 
 
Bristow Academy, Inc.
Schweizer 300CBi
356
N21385
US$190,000
 
 
 
 
Bristow Academy, Inc.
Schweizer 300CBi
360
N21003
US$190,000
 
 
 
 
Bristow Academy, Inc.
Schweizer 300CBi
364
N21133
US$190,000
 
 
 
 
Bristow Academy, Inc.
Schweizer 300CBi
365
N21409
US$190,000
 
 
 
 






